 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   MAX RAY BUTLER,                                  Case No. EDCV 18-2432 MWF (PVC)
12                        Petitioner,
                                                      ORDER ACCEPTING FINDINGS,
13          v.                                        CONCLUSIONS AND
                                                      RECOMMENDATIONS OF UNITED
14   CYNTHIA SWAIN, Warden,                           STATES MAGISTRATE JUDGE
15                        Respondent.
16

17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records
18   and files herein, the Report and Recommendation of the United States Magistrate Judge,
19   and Petitioner’s objections. After having made a de novo determination of the portions of
20   the Report and Recommendation to which objections were directed, the Court concurs
21   with and accepts the findings and conclusions of the Magistrate Judge.
22

23          Petitioner’s objections largely reassert prior arguments that were addressed and
24   rejected in the Report and Recommendation. (See Objections, Dkt. No. 36). However,
25   one new contention warrants attention. In the Petition, Petitioner alleged that prison
26   officials violated his Fourth Amendment right against unreasonable searches and seizures
27   when they opened his mail. This claim was fully addressed in the Report and
28   Recommendation. However, in his objections, Petitioner asserts for the first time that he

                                                  1
 1   had a First Amendment right to use the mails as a means of free expression, a right which
 2   could not be infringed upon by prison authorities who opened and read his outgoing mail,
 3   specifically a “private sealed letter to a third party” that should have been “sent out
 4   unopened and uninspected.” (Id. at 1-2 (emphasis in original); see also id. at 7-11). In
 5   support of this contention, Petitioner primarily relies on Procunier v. Martinez, 416 U.S.
 6   396 (1974) (“Martinez”) (setting forth factors for evaluating a First Amendment claim
 7   relating to the regulation of a prisoner’s outgoing mail), overruled on other grounds by
 8   Thornburgh v. Abbott, 490 U.S. 401, 413-14 (1989) (setting forth factors for evaluating a
 9   First Amendment claim relating to the regulation of a prisoner’s incoming mail).
10

11          In Martinez, the Supreme Court held that censorship of prisoner mail infringes a
12   right protected by the First Amendment unless certain criteria are met. Martinez, 416 U.S.
13   at 413. According to the Martinez Court, censorship of a prisoner’s outgoing mail is
14   justified only if (1) the regulation authorizing censorship furthers an important or
15   substantial government interest unrelated to the suppression of expression, and (2) the
16   limitation of First Amendment freedoms is no greater than is necessary or essential to the
17   protection of the particular government interest involved. Id. at 413-14; see also Lane v.
18   Swain, 910 F.3d 1293, 1295 (9th Cir. 2018), cert. denied, 140 S. Ct. 60 (2019)
19   (summarizing Martinez factors). Applying these standards, the Martinez Court affirmed
20   the district court’s invalidation of regulations which authorized censorship of outgoing
21   prisoner mail by prison officials merely on the ground that the prisoner’s statements
22   “unduly complain” or “magnify grievances,” were “defamatory,” or were “otherwise
23   inappropriate.” Martinez, 416 U.S. at 415. The Court found that these regulations were
24   improper because they “fairly invited prison officials and employees to apply their own
25   personal prejudices and opinions as standards for prisoner mail censorship.” Id.
26

27          At the same time, the Martinez Court noted that an “obvious example of justifiable
28   censorship of prisoner mail” would be the “refusal to send or deliver letters concerning

                                                   2
 1   escape[] plans or containing other information concerning proposed criminal activity,
 2   whether within or without the prison,” or the refusal to “transmit encoded messages.” Id.
 3   at 413. Accordingly, the Court did not question a prison’s right to inspect outgoing
 4   prisoner mail, but merely set limits on when the prison could justifiably censor a
 5   prisoner’s mail based on its contents. Martinez does not support Petitioner’s apparent
 6   contention that because he was in a low security federal prison, he had a First Amendment
 7   right to send out mail “unopened and uninspected.” (Obj. at 1); see also Altizer v. Deeds,
 8   191 F.3d 540, 549 (4th Cir. 1999) (“Because there is a substantial governmental interest in
 9   censoring certain materials from an inmate’s outgoing mail, e.g., materials detrimental to
10   the security, good order, and discipline of the institution, or dangerous to the public, there
11   is a fortiori a legitimate penological interest in opening and inspecting an inmate’s
12   outgoing mail for such material. Thus, although an inmate’s First Amendment rights may
13   be violated when his outgoing mail is censored, his First Amendment rights are not
14   violated when his outgoing mail is simply opened and inspected . . . .”) (emphasis in
15   original); cf. Turner v. Safley, 482 U.S. 78, 89 (1987) (a blanket prohibition on
16   correspondence between prisoners housed in different institutions is “reasonably related to
17   legitimate penological interests” and therefore “does not unconstitutionally abridge the
18   First Amendment rights of prison inmates”).
19

20          Petitioner’s First Amendment claim, as articulated in his objections, is not that his
21   mail was censored, but rather that prison officials improperly inspected his “private sealed
22   letter to a third party” that should have been delivered to the addressee “unopened and
23   uninspected.” Petitioner had no First Amendment protection preventing prison officials
24   from opening and inspecting his outgoing mail given the legitimate penological interest in
25   keeping the institution and the public safe from harm. Further, Petitioner’s mail was not
26   legal mail. See Hayes v. Idaho Correctional Center, 849 F.3d 1204, 1208 (9th Cir. 2017)
27   (holding that the opening of legal mail by prison officials outside of the presence of the
28   prisoner violated his First Amendment rights). For these reasons, Petitioner’s First

                                                   3
 1   Amendment claim fails, and all of his Objections are overruled.
 2

 3          IT IS ORDERED that the Petition is denied and Judgment shall be entered
 4   dismissing this action with prejudice.
 5

 6          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
 7   Judgment herein on Petitioner and counsel for Respondent.
 8

 9          LET JUDGMENT BE ENTERED ACCORDINGLY.
10

11   Dated: March 31, 2020
12
                                                     MICHAEL W. FITZGERALD
13                                                   UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 4
